Citation Nr: 0115237	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  00-20 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

Entitlement to a permanent and total disability rating for 
nonservice-connected pension benefits purposes, to include 
consideation on an extra-schedular basis under the provisions 
of 38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from February 1969 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the appellant 
entitlement to nonservice-connected disability pension and 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2). 


FINDINGS OF FACT

1.  The appellant is 52 years old.  He has completed the 9th 
grade in high school.  He has employment experience as a 
painter.

2.  The appellant has several physical disabilities.  His 
psychiatric disability, with a global assessment of 
functioning (GAF) score of 65 to 70, results in no more than 
moderate occupational impairment.

3.  The appellant has several permanent disabilities which, 
when considered in conjunction with his age, education, and 
employment experience, render him permanently unable to work.


CONCLUSION OF LAW


A permanent and total disability rating for nonservice-
connected pension purposes is warranted.  38 U.S.C.A. §§ 
1502, 1521 (West 1991); 38 C.F.R. §§ 3.301, 3.321, 3.340, 
3.342 and Part 4 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is 52 years old.  He completed the 9th grade in 
high school.  Social Security records indicate that he 
reported that he has worked primarily as a painter, and his 
last employment was from January 1997 to March 1997.

VA hospitalization records reveal that the appellant was 
admitted in October 1980 for psychiatric symptoms diagnosed as 
bipolar affective disorder, manic phase.  In a September 1990 
hospitalization summary.  Final diagnoses of bipolar disorder, 
depressed phase, on Axis I; and a history of osteoarthritis of 
the sacrum on Axis II.  The appellant was to be followed at 
the mental hygiene clinic.

VA treatment records reveal that the appellant was followed in 
the mental hygiene clinic and received medications for his 
psychiatric disorder.  An April 1991 entry reported that he 
was referred to neurology for complaints of low back pain 
localized in the sacral area.  The impression was of L5 and S1 
arthritis, and he was advised to continue Motrin and sleep on 
a hard mattress.

A December 1995 VA treatment entry reported that the appellant 
had hypertension which was well controlled on lisinopril.  A 
mental health clinic entry, in March 1996, reported that the 
appellant's psychiatric disorder was controlled with 
medication.  He was again seen in March 1997.  He presented as 
a walk-in to request medication, as he had been off his 
medication for 3 months or more.  

A VA hospitalization summary for a period of admission in 
March 1997 was submitted.  A history of multiple previous 
hospitalizations was given.  The appellant presented as a 
transfer following an exacerbation of his psychiatric 
symptoms.  The appellant had reportedly threatened his family 
and beaten his brother; been non-compliant with his 
medication; and been drinking alcohol for 4 days.  He was 
placed in seclusion and back on his medication.  Following 
treatment with medication, the appellant was not in acute 
distress, not suicidal or homicidal, and not psychotic, with 
no need for further hospitalization.  Discharge diagnoses were 
- an acute exacerbation of bipolar disorder, and alcohol 
dependence on Axis I; personality disorder, not otherwise 
specified on Axis II; and essential hypertension on Axis III.

In April 1997, he had no complaints.  In May 1997, he was 
followed for medication management and reported that he 
continued to have mood swings. 

A VA mental disorders examination was conducted on September 
1997.  A history of alcohol and polysubstance abuse was 
indicated.  Medically, a history of hypertension for which he 
received lisinopril was indicated.  The appellant claimed that 
he had not worked since October 1996 because of his back and 
nerves.  He reported that he lived with his mother and had a 
long history of problems with the law, including arrests for 
public intoxication and driving under the influence of 
alcohol.  His last arrest had been 10 years earlier.  He 
denied any current legal charges.  He reported that he helped 
out around his mother's house, watched television, went to the 
grocery, cooked, cleaned and went shopping.  He complained of 
problems of back pain as well as difficulty with blood 
pressure.  He noted that he would "just get real depressed" 
and medicine helped.  He acknowledged continuing episodic use 
of marijuana and alcohol.  The examiner observed that the 
appellant arrived on time for his evaluation and ambulated 
without difficulty.  He was oriented in all phases.  He was 
casually dressed and verbalized in a reasonable tone and voice 
with no pressured speech or any bizarre or unusual forms of 
speech.  He was not jittery, nervous, or hyperalert.  He was 
not angry, hostile, or irritable.  He described his mood as 
"down" but his affect was quiet with no emotional lability 
or tearfulness.  He denied any suicidal or homicidal thoughts 
or plans.  He denied any history of auditory or visual 
hallucinations.  He did not appear to be delusional or 
psychotic.  He was somewhat guarded and suspicious, however.  
Cognitively, he showed no signs of a dementing illness.  
Standard clinical tests of memory and concentration were 
performed without error.  The examiner diagnosed alcohol abuse 
and dependence, in questionable remission; cannabis abuse; 
inhalant abuse, in reported remission; a history of cocaine 
abuse; and a history of schizoaffective disorder on Axis I.  A 
personality disorder was diagnosed on Axis II, and 
hypertension was diagnosed on Axis III.  

The examiner concluded that the appellant had a documented 
history of a persistent polysubstance abuse and dependence.  
The appellant admitted that he currently used only marijuana 
on a regular basis and denied currently abusing alcohol.  The 
examiner further concluded that the medical record documented 
a history of some thought disorder in the past, and mood 
lability, which had been called bipolar disorder at some 
points and schizoaffective disorder at other points.  The 
appellant was receiving mood stabilizing and anti-psychotic 
medication.  The examiner found that the appellant's primary 
problems over the years regarding his mood lability had been 
his continuing abuse of various substances and his 
noncompliance with treatment, based upon his well-documented 
history of an abusive pattern of use of substances and 
noncompliance with medication and follow-up. 

Records from the Social Security Administration (SSA) reveal 
that the appellant was unemployed and had last worked from 
January 1997 to March 1997 at Dealer Specialists.  He claimed 
that he did general house and yard work during the day.  A SSA 
disability report was completed in April 1997.  The appellant 
indicated that he had restricted some of his activities due to 
stress and back pain.  An October 1997 contact report with the 
appellant's mother was part of the record.  She reported that 
the appellant lived with her and helped her out around the 
house.  She believed that appellant had been discharged from 
his last two employment's because he had difficulty with 
stress.  She noted that, when "stressed", the appellant 
became "very touchy and the slightest things will set him 
off."  She reported that he had only become physical one 
time, and that was with his brother.  He got along well with 
others, if he did not feel pressured.  She indicated that he 
had a friend with whom he maintained contact, but most often 
he socialized with family.  She added that the appellant was 
much better all around when he stayed on his medication, but 
without his medication, he was irritable and became 
"stressed" easier.  Contact with his employer at Dealer 
Specialists indicated that he "got along fine with others" 
and that the reason for his termination was absenteeism which 
his mother had advised was the result of some medical problems 
the appellant was having.  

A consulting psychological report was completed in October 
1997.  The appellant was punctual for his appointment.  He was 
5 feet 4 inches tall and his weight was stable at 160 pounds.  
He was clean, casually dressed and well-groomed.  He was 
concrete in his abstract reasoning.  Frequent 
repetition/clarification of commands was necessary.  He was 
verbal, pleasant, polite and compliant.  His memory, 
concentration and reasoning skills were generally intact.  He 
was focused.  In-seat on-task behavior was adequate.  Reality 
testing was adequate.  He was properly oriented to person, 
time, place, and circumstances.  He did not present as 
anxious, agitated, defiant, disoriented, or dysphoric.  Voice, 
fluency, articulation, posture, gait, ambulation, and motor 
skills were grossly intact.  He showed good insight into 
behavior.  His judgment appeared adequate.  He did not appear 
to be in pain or discomfort.  He denied crying spells, but 
reported mood swings from high to low.  He denied suicidal or 
homicidal ideations.  He indicated that he had feelings of 
paranoia and anxiousness.  He claimed to have problems 
sleeping.  The psychologist concluded that Axis I diagnoses 
were nicotine dependence; alcohol dependence, sustained full 
remission; and Bipolar II disorder, chronic (most recent 
episode depression).  SSA determined that the appellant was 
disabled from March 1997.

A March 1998 VA treatment entry, reported that the appellant 
indicated that his blood pressure had been high for 4 days, 
after he stopped taking his medication, and he was started on 
lisinopril to be followed in 1 week.  He complained of a rash 
of unknown etiology in April 1998.  The appellant's lisinopril 
was increased in February 1999.  A May 1999 entry reported 
that the appellant had not taken his blood pressure medication 
that day because he was having lab work performed.  It was 
noted that in the past, when he had been taken off his blood 
pressure medication, he would have to be put back on a few 
months later because his blood pressure would again go up.  In 
June 1999, he was taking his blood pressure medication as 
prescribed.  The appellant had two ECG's performed in May 
1999.  One was abnormal and revealed tall T waves, rule out 
acute ischemia vs. electrical abnormality.  The other was 
normal.

A VA general medical examination was conducted in August 1999.  
The appellant reported that he had not worked in that last 
four years, at which time he worked as a painter.  He was 
taking Tegretol, Imipramine, Lisinopril, and Motrin.  He 
complained of bipolar disorder.  He also reported that he had 
been diagnosed with arthritis of his spine, and hypertension 
with blockage of the heart vessels with angioplasty at age 34.  
He stated that he had problems with his right ring finger that 
had been there since he was 3 years old, and for which he 
received surgery at 19 years of age.  A review of his record 
indicated hypertension, alcohol abuse, and tobacco abuse in 
June 1999, and a note of coronary artery disease, bipolar 
disorder, osteoarthritis, polysubstance abuse, hypertension 
and carpal tunnel syndrome in July 1999. 

Physical examination revealed that the appellant was right 
hand dominant.  His weight had fluctuated from 156 to 172 
pounds during the past year.  His posture and gait were within 
normal limits.  The fingers on his hands bilaterally were 
stained from tobacco.  There was a well-healed 5 cm. x 2 cm. 
curved scar over the left chin and lower lip.  There were no 
keloids, adhesions, or tenderness.  There was 2 cm. x 2 cm. 
horizontal scar on the right palm at the ring finger, which 
was well-healed with no keloids, adhesions, or tenderness.  
The appellant reported a history of removal of a pilonidal 
cyst, but denied any problems with that scar.  His heart rate 
was regular rate and rhythm without murmur.  Examination of 
his musculoskeletal system revealed full range of motion of 
the cervical spine with no pain.  He had full range of motion 
of the lumbosacral spine with stated pain on forward flexion 
only.  There was no pain to palpation of the spine or 
paraspinal muscles, and no muscle spasms elicited.  His 
shoulders, elbows, wrists and hands all had full range of 
motion bilaterally with no pain.  The right ring finger had 
full extension with no active range of motion.  He did have 
full passive range of motion of the right ring finger.  His 
hips, knees and ankles all had full range of motion 
bilaterally with no pain.  There was no pain to palpation of 
his knees.  There was mild crepitus bilaterally, with negative 
anterior and posterior drawer test, negative Lachman's test, 
negative McMurry test, and no ligamentous laxity.  The arches 
of his feet were within normal limits.  His toenails were 
slightly thickened and darkened on the first and fifth 
toenails bilaterally.  The others were within normal limits.  
There were no calluses or infection noted.  Neurologically, 
his cranial nerves were grossly intact.  Heel, toe and tandem 
walks were done within normal limits.  Balance was within 
normal limits and Romberg was negative.  Deep knee bends were 
within normal limits and straight leg raises were normal.  
Muscle strength was 5/5 bilaterally in his upper and lower 
extremities.  Hand grasp was 5/5 bilaterally.  Deep tendon 
reflexes were 2+ bilaterally in the upper and lower 
extremities.  Sensation was intact to light touch bilaterally.  
Psychiatrically, the appellant was alert, oriented times 3, 
and cooperative.  Diagnoses included bipolar disorder.   

A VA mental disorders examination was again conducted in 
September 1999.  The appellant reported that he occasionally 
used alcohol, but no longer used marijuana, cocaine or 
inhalants.  He noted that he would like to, but said that he 
could not because he was on probation from a prison sentence.  
He was receiving mood stabilizing medication and had been seen 
in the mental health clinic.  The examiner noted that he had 
had three appointments in the last two years, and had last 
been seen in April 1999, at which time his mood was described 
as fair.  A medical history of hypertension for which the 
appellant took lisinopril was noted.  The examiner also noted 
that the appellant had been incarcerated for a year or so on 
charges related to cocaine possession.  He still had sixteen 
months of probation remaining.  He lived with his aged mother.  
He attended to household activities, assisted his mother, and 
was able to drive a car.  He complained of some physical 
problems such as aches and pains, and difficulty with his 
blood pressure.  He also reported feelings of episodic 
dysphoria, and noted that he drank because he was shy.  He 
said he had mood swings from "real sad" to "too happy", and 
that his nerves were on edge all of the time.  He acknowledged 
continued use of alcohol, but denied use of marijuana, 
cocaine, or inhalants at the present time.  

The examiner observed that the appellant arrived at the 
evaluation on time and was able to ambulate without any 
difficulty.  He was cooperative, and did not show any 
agitation, irritability, hostility, or any other inappropriate 
behaviors during the interview.  His affect showed a normal 
and reasonable range without any tearfulness or any kind of 
emotional dyscontrol.  He spoke in a normal and reasonable 
tone with a normal rate and flow of speech.   His 
verbalizations contained no irrelevant illogical or obscure 
speech patterns.  He did not appear psychotic, delusional or 
hallucinatory.  His thought processes were relatively well-
grounded in reality.  He denied suicidal or homicidal thoughts 
or plans.  There appeared to be no deficit in his capacity to 
attend to personal hygiene, or his basic activities of daily 
living.  He was oriented in all phases and there was no 
evidence of memory loss or impairment, as compared to his 
prior examination.  He showed no signs of any dementing 
illness or any kind of cognitive decline.  He complained of 
some mood swings and said that he had some sleep impairment, 
which had improved with medication.  He had a history of 
impaired impulse control, particularly when using drugs and 
alcohol.  Diagnoses on Axis I were alcohol abuse and 
dependence (substantial remission, but occasional use 
continues); cannabis abuse, in reported remission; cocaine 
abuse, in reported remission; inhalant abuse, in reported 
remission; and a history of bipolar disorder (with occasional 
psychotic features).  Axis II diagnosis was of personality 
disorder not otherwise specified.  Axis III diagnosis was of 
hypertension.  

The examiner reported that the appellant was not receiving any 
antipsychotic medications.  His moods were being maintained 
with mood-stabilizing medication.  The examiner noted that, 
now that the appellant had substantially stopped using alcohol 
and illegal substances, his mood was improved.  He had fewer 
mood swings now that the intoxicating effects of alcohol and 
illegal substances had been reportedly eliminated.  His 
symptomatology appeared to be well-controlled with the 
utilization of Tegretol and Imipramine.  At the present time, 
since he was not using any anti-psychotic medications, a 
diagnosis of bipolar disorder appeared more appropriate.  
Current GAF (global assessment of functioning) score was 65 to 
70.  

In February 2000, the assessment was of hypertension, 
controlled on lisinopril, and arthritis, controlled on 
ibuprofen.

The law authorizes the payment of pension to a veteran of a 
war who has the requisite service and who is permanently and 
totally disabled.  38 U.S.C.A. § 1502, 1521 (West 1991).  If 
the veteran's disability is less than 100 percent, he must be 
unemployable by reason of disability.  38 C.F.R. § 3.340, 
3.342 and Part 4 (2000).  If appropriate, a permanent and 
total disability evaluation for pension purposes may be 
assigned under 38 C.F.R. § 3.321(b)(2) (2000) where a 
basically eligible veteran fails to meet the disability 
percentage requirements, but is found to be unemployable by 
reason of disability or disabilities, age, occupational 
background, and other related factors.  See Talley v. 
Derwinski, 2 Vet.App. 282 (1992).  Disability pension is not 
payable for any condition due to the veteran's own willful 
misconduct.  38 C.F.R. § 3.301 (2000).

In determining whether an assignment of a permanent and total 
disability rating is appropriate, it is essential to begin 
with a review of each of the veteran's disabilities.  Roberts 
v. Derwinski, 2 Vet.App. 387 (1992).  Moreover, the Board 
notes that the VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain the 
reasons and bases for its conclusion.  This includes the 
requirement to examine the entire history of the veteran's 
disabilities.  Id. at 390, and Schafrath v. Derwinski, 1 
Vet.App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2000).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  All 
evidence must be evaluated in arriving at a decision regarding 
an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2000).

Under 38 C.F.R. § 4.25, a veteran's disability evaluations are 
to be combined to determine how the efficiency of the 
individual has been affected by his/her various disabilities.  
Disabilities are combined based upon the combined rating table 
contained in 38 C.F.R. § 4.25, not merely added together.

Average Person Test 

In determining whether or not the right to receive a pension 
exists, it must first be decided if the veteran is entitled to 
these benefits under the average person standard.  38 U.S.C.A. 
§ 1502(a)(1) (West 1991); 38 C.F.R. § 4.15 (2000).  This 
standard states, in essence, that a person is considered to be 
permanently and totally disabled when an impairment of mind or 
body is present which is sufficient to render it impossible 
for the average person to follow substantially gainful 
employment, provided that this impairment is reasonably 
certain to continue throughout the lifetime of the disabled 
person.  38 U.S.C.A. § 1502(a)(1) (West 1991); 38 C.F.R. 
§ 4.15 (2000).  It is further noted that the rating is based 
primarily upon the average impairment in earning capacity; or, 
in other words, upon the economic or industrial handicap that 
must be overcome.  The rating is not to be determined by the 
individual veteran's success in overcoming his handicap.  With 
this in mind, the Board notes that complete consideration will 
be given to unusual physical or mental effects in individual 
cases, to the effects of occupational activities, to defects 
which would prevent the usual amount of success in overcoming 
the effects of the disability, and to the overall effect of a 
combination of disabilities.  38 C.F.R. § 4.15 (2000).

Certain disabilities are automatically considered to be 
permanently and totally disabling, such as the permanent loss 
of use of both hands, or both feet, or of one hand and one 
foot, the loss of sight in both eyes, or becoming permanently 
helpless or permanently bedridden.  38 C.F.R. § 4.15 (2000).

In the instant case, the most recent evidence of record does 
not indicate that the appellant is permanently and totally 
disabled under the average person standard.  His most recent 
medical records show that the principal source of his 
difficulties is a psychiatric disorder, which is moderately 
disabling.  The most recent psychiatric assessment, as 
measured by the GAF score of 65 to 70 in September 1999, 
indicates only mild difficulty in social or occupational 
functioning.  He also has several physical disabilities.  The 
medical reports refer to back pain, carpal tunnel syndrome, 
and cardiovascular disease. While the appellant has not 
personally succeeded in maintaining recent long-term 
employment, the medical evidence does not demonstrate 
sufficient disability to prevent the average person from 
retaining and maintaining substantially gainful employment. 

A veteran who is unable to secure and follow a substantially 
gainful occupation by reason of disabilities which are 
reasonably likely to be permanent shall be rated as 
permanently and totally disabled under 38 C.F.R. § 4.17 (2000) 
provided that the percentage requirements of 38 C.F.R. § 4.16 
(2000) are met.  Section 4.16 states that total disability 
ratings may be assigned when the schedular rating is less than 
total, in those cases where there is only one disability and 
that disability is rated at 60 percent or more, or when there 
are two or more disabilities and at least one disability is 
rated at 40 percent or more, and there are sufficient 
additional disabilities to bring the combined rating to at 
least 70 percent.  In this case, the appellant does not meet 
the basic requirements for the assignment of a permanent and 
total disability rating under 38 C.F.R. §§ 4.16 and 4.17 
(2000). 

He has a number of moderately severe disabilities, including 
limitation of motion of his ring finger; hypertension, with 
diastolic pressure predominantly less than 100 and systolic 
pressure predominantly less than 160, which is controlled with 
medication; carpal tunnel syndrome, with full range of motion 
and muscle strength in his upper extremities and hands; and 
several scars without keloids, adhesions, tenderness or 
limitation of function, that are each noncompensably 
disabling.  Diagnostic Codes 5227, 7800, 7805, and 7101 
(2000).  The medical reports refer to osteoarthritis of the 
low back, which is not confirmed by X- ray.  Nonetheless, 
conceding the presence of arthritis associated with limitation 
of motion or occasional incapacitating exacerbations, a 
disability rating of no more than 10 percent is warranted for 
low back disability.  Diagnostic Code 5003.  In view of the 
most recent assessment of his psychological functioning, as 
measured by the GAF score of 65 to 70, his psychiatric 
symptoms approximate the criteria for a 30 percent disability 
rating under Diagnostic Code 9400 for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, and recent events). Clearly, he does not meet the 
basic percentage requirements to qualify for pension under 
38 C.F.R. §§ 4.16 and 4.17 (2000).

Subjective Test

Since the schedular criteria as provided by 38 C.F.R. §§ 4.16 
and 4.17 (2000) have not been met, this case must be 
considered on an extraschedular basis.  Under 38 C.F.R. 
§ 3.321 (2000), consideration will be given to the veteran's 
age, education, work experience or other related factors in 
determining whether the veteran is unable to obtain or 
maintain some form of substantially gainful employment.

In this case, the appellant is 52 years of age, and has 
completed the 9th grade.  His primary occupational experience 
is as a painter.  The appellant has limited education, and his 
employment experience limits him to work that is physically 
demanding.  His mental disability makes it difficult for him 
to function in stressful situations.  Taking into account the 
veteran's age, education, and experience, the cumulative 
effects of his several moderately severe disabilities render 
him permanently unable to work.  Therefore, under the 
provisions of 38 C.F.R. § 3.321(b)(2), a permanent and total 
disability rating for pension purposes is warranted.


ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is granted.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

